ON REHEARING
PER CURIAM.
We inadvertently overlooked specifically addressing any judicial observation to-each defendant’s motion for a new trial. Each motion contains a ground that the verdict of the jury and the judgment entered thereon is contrary to the great weight and preponderance of the evidence-in the case.
On reconsideration and review of the evidence, we hold this ground, asserted by each appellant, is without merit. There was no error on the part of the trial court in overruling both motions.
Where we referred in our opinion to a Mr. Thompson as a witness for plaintiff, *55we should have said Mr. Johnson. This misnomer stands corrected.
Opinion extended and application for rehearing is overruled.
LAWSON, GOODWYN, MERRILL and COLEMAN, JJ., concur.